975 A.2d 1077 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Calvin HENDERSON, Petitioner.
No. 569 WAL 2008.
Supreme Court of Pennsylvania.
June 30, 2009.

ORDER
PER CURIAM.
AND NOW, this 30th day of June, 2009, the Petition for Allowance of Appeal is GRANTED with respect to the following issue, as rephrased for clarity:
If police execute a search warrant and recover evidence which is later suppressed because there was insufficient probable cause for the warrant's issuance, is evidence seized during the execution of a second search warrant, based on an affidavit of probable cause which contains additional information obtained from another investigation conducted by a police officer from the same department, admissible under the independent source doctrine pursuant to Article One Section Eight of the Pennsylvania Constitution?
The parties are to discuss in their briefs what they believe the legal test for admissibility of evidence under the independent source doctrine should be in such circumstances, given our Court's prior decisions of Commonwealth v. Mason, 535 Pa. 560, 637 A.2d 251 (1993) and Commonwealth v. Melendez, 544 Pa. 323, 676 A.2d 226 (1996)?